Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    May 11, 2022

The Court of Appeals hereby passes the following order:

A22A1335. JOE NEIL GLENN, JR. v. THE STATE.

      In 2013, a jury convicted Joe Neil Glenn, Jr. of two counts of child molestation.
This Court subsequently affirmed his convictions in an unpublished opinion. See
Case No. A16A0109 (July 13, 2016). In 2021, Glenn filed a pro se extraordinary
motion for new trial, which the trial court denied on January 20, 2022, and Glenn
filed this appeal. We lack jurisdiction.
      As an initial matter, OCGA § 5-6-35 (a) (7) requires a discretionary application
to appeal from the denial of an extraordinary motion for new trial. Glenn actually
filed an application for discretionary review in this Court, but it was dismissed
because his application was untimely. See Case No. A22D0325 (Apr. 18, 2022).
      But even if Glenn was entitled to a direct appeal from the denial of his
extraordinary motion for new trial, his direct appeal is also untimely. A notice of
appeal must be filed within 30 days of the entry of an appealable judgment. OCGA
§ 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer appellate jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Glenn’s notice of appeal was filed on February
24, 2022, 35 days after entry of the order sought to be appealed.
      For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/11/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.